Citation Nr: 0327042	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-16 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating determination of the 
Cheyenne, Wyoming Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran claims that he has memory loss as a result of 
in-service head trauma.  A VA examination is necessary.  The 
veteran should be advised to submit any additional relevant 
records which may be in existence and have not been 
associated with the claims folder.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The veteran should be advised to 
submit any additional relevant records 
which may be in existence and have not 
been associated with his claims folder.  

2.  A battery of tests should be 
conducted to determining whether the 
veteran has (psychiatric or 
psychological) residuals of head trauma.  
The claims file should be made available 
to the examiner for review.  If the 
findings are not consistenet with head 
trauma, the examiner must clearly state 
that fact.

3.  The veteran is advised that if he 
fails to report for the VA examination 
without good cause, his claim will be 
denied in accordance with 
38 C.F.R. § 3.655 (2003).

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).

